Tilson, Judge:
This appeal involves only the question of whether or not the amount of a so-called British purchase tax should be included as a part of the proper dutiable values of the merchandise. In the case of United States v. Pitcairn, C. A. D. 334, this question was resolved by our appellate court in favor of the importers.
In submitting this appeal counsel for the respective parties have agreed that the issues herein are similar in all material respects to the issues involved in the Pitcairn case, supra, and the record in that case has been admitted in evidence in this case.
Upon the facts and law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found .by the appraiser, less any amounts added by the importer under duress. Judgment will be rendered accordingly.